               Case 18-50880-KJC     Doc 3    Filed 12/19/18   Page 1 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

 IN RE: WOODBRIDGE GROUP OF COMPANIES,                   Chapter 11
 LLC, et al.
                                                         Case No. 17-12560 (KJC)
             Debtors and Debtors In Possession.
                                                         (Jointly Administered)
 Joan and Theodore Abbott; Nancy Alario; Phil Anson; Phil
 Anson Mainstar Trust, Custodian FBO; Austin M.
 Frishman Revocable Living Trust; Maria and Nicola        Adversary Proceeding
 Balducci; Pearl Balmuth IRA-Provident Trust Group FBO; No. 18-50880 (KJC)
 Barbara Wohlwend Trustee of the Barbara Wohlwend
 Living Trust DTD 8/15/2008; Robert Bartell; Marlene
 Bates; Ria Bay and Olaf Bellstedt; Ruth and Joseph Beal;
 Susan Beatty and Celia Reynolds; Marie Benessere;
 Arnold L. Berman Provident Trust Group, LLC FBO;
 Bernard Bashkoff and Eleanor N. Bashkoff Revocable
 Trust; Maryann Bernard; Helene Bernstein; Sandra
 Blessman; Judith Ann Byrum; Helen and Charles K.
 Caddick; Carole and Herbert Cafarella; Judith and Peter
 Caravella; Rose Carlucci and Kathleen Mulligan; Clinton
 J. Carrougher; Anthony Casoria; Robert T. Cassidy and
 Robert Cassidy IRA-Provident Trust Group, LLC FBO;
 Merrily C. and Marino T. Cassina; Janet and Carlos
 Castaneda, Janet Castaneda IRA-Provident Trust Group,
 LLC FBO, and Carlos Castaneda IRA-Provident Trust
 Group, LLC FBO; Darlene Cetola PA; Theodore Chaplin
 IRA-Provident Trust Group, LLC FBO; Clifford R.
 Albertson Revocable Living Trust; Paul Cohen; Paul and
 Sheldon S. Cohen; Shirley Conti; William Cook; Andrea
 Corkhill Independent Cash Account-Provident Trust
 Group, LLC FBO; Miguel and Olga Correa, and Miguel
 Correa-Provident Trust Group, LLC FBO; Joyce A. and
 Louis J. Costanza; Russell Coyne; Elizabeth Cruz; Steven
 Csanadi; Joann Culligan IRA-Provident Trust Group, LLC
 FBO; David A. Damon-Provident Trust Group, LLC FBO;
 De Jong Revocable Family Living Trust dated 5/27/2003;
 Cherylyn De Los Santos; Colomba and Edmund De Silva,
 and Edmund De Silva IRA-Provident Trust Group, LLC
 FBO; Maria and Joseph Defrancesco; Anthony DelTergo;
 Agnes DeMaria; Linda A. Derosa IRA-Provident Trust
 Group, LLC FBO; Angeline C.N. and Sureshchandra N.
 Desai; Sandra and Marvin Diamond; Dawn and Donald J.
 Drenguba; Richard Drouin; Allan Drutz; Fen Dykman;
 Elizabeth A. Colantuono Rev. Living Trust; Armando J.
 Escalante; The Etman Family Trust DTD 4/21/1998 and
 Lynn R. Etman IRA-Provident Trust Group, LLC FBO;
 Evelyn and Carl Newmark Trust; Donna Falciano and
 Edward J. Smith; Lori and Lloyd Feldman; Robert H. Fier;
 Shulamith and Gabrielle Fleischer, and Shulamith
 Fleischer IRA-Provident Trust Group, LLC FBO; Patricia
 and Kent Fletcher; Maria E. Forbing and Percy Forbing
 IRA-Provident Trust Group, LLC FBO; Celestina and


{00024718. }
               Case 18-50880-KJC      Doc 3    Filed 12/19/18   Page 2 of 5



 Raymond Fradella; Doris and Harry Frankel; Donald
 French; Gail P. Paymer Revocable Trust Dated 2/23/2001;
 Josiane and Frank Gerardi; George A. Church, Trustee
 George and Patricia Church Revocable Trust; Cecilia and
 Klaus Gersdorf, and Klaus Gersdorf IRA-Provident Trust
 Group, LLC FBO; Anita & Mark Gerstenfeld; GG Family
 Trust; Deattra Glaser and Abbye Hope Feeley; Sheldon
 Goldman-Mainstar Trust, Custodian FBO; Arlene and Ira
 Goldstein; Marlene and Alan Gordon; Mary Gottlieb; Alan
 Grabisch Revocable Trust and Grabisch Family
 Partnership; Jonathan W. and Barbara K. Greenleaf as
 Trustees of the Greenleaf Family Trust; Robert L. Gross,
 Jr. Roth IRA & Traditional IRA-Provident Trust Group,
 LLC FBO, and Lauren G. Gross Roth IRA-Provident Trust
 Group, LLC FBO; Linda A. and Daniel G. Gross; Robert
 L. Gross; Judith and Bruce Haas; Betsy S. Haddock and
 Kimberly L. Brady; Lorraine and Fred Hanwell; Jody and
 Conrad Harbuck; Gary Harder; Stephen Harlan; Judith
 Hays; Phillip Heffelfinger; Manfred Heipp; Hendrika
 Waasdorp Trust Dated 12/09/1999; Henry F. Cohan Living
 Trust; Donna Hoag; Linda and Robert Huber, Jr.; Susan
 Huff; Bao and Sai He Huihong; Rosa and Giuseppe Isgro;
 William Jablonski; Sally Jacobus IRA-Provident Trust
 Group, LLC FBO; Elizabeth A. and Michael L. Jaffe;
 Angela and Wayne Jakobs. And Wayne Jakobs IRA-
 Provident Trust Group, LLC FBO; Jan Janow; Phillip
 Jerzak; Joan & Louis Giovachino Revocable Trust DTD
 12/30/07; John L. and Betty L. Dunne Family Trust;
 Mitchell W. Johnson Roth IRA-Provident Trust Group,
 LLC FBO, and Victoria M. and Mitchell W. Johnson;
 Constance Jordan; Curtis Jordan; Joyce H. Marion Living
 Trust and Robert Kaplan; Keith G LLC; Ken and Emma
 Sattler; Ken Paddock Family Trust; Patricia Ann Kinahan
 and Raymond R. Skudera; Chris Kirrie; Stephen and June
 Kiss; Albert D. Klager Roth IRA-Provident Trust Group,
 LLC FBO; Ferne and Barry Kornfeld; Patricia and Donald
 Krahn; Adelaide L. Kurtzeborn and Helen N. Watson-
 Aubuchon; Carol A. Lambert and Andrea F. Darwent;
 Roberta LeBlanc-Ryan; Michael J. Lenihan; Marilyn and
 Saul Lerman; Helen and Daniel LeWinter; Walter Lincoln;
 Geraldine and James Lindsay; Charles Lindsell IRA-
 Provident Trust Group, LLC FBO; Carol and John
 LoCicero; Lisa Lopes IRA-Provident Trust Group, LLC
 FBO; Elizabeth Judy Mannaberg-Goldman IRA-Mainstar
 Trust, Custodian FBO; Phillis Manning, Wilber J.
 Manning, Jr., and Verna Pryor; Marian E. Gennaro
 Revocable Trust; Marilyn Kornfeld Declaration of Trust
 Dated 09/09/2013; Murray Markowitz IRA-Provident
 Trust Group, LLC FBO; Marlene Mallah & Maurice
 Mallah Rev. Lvg. Trust; Rose Martin and Rose Martin
 IRA-Mainstar Trust Custo FBO; Mary Louise Nordstrom
 Revocable Living Trust UTD 05/09/03; Evelyn M. Mckee
 Provident Trust Group, LLC FBO; Allison, Gail and


{00024718. }
               Case 18-50880-KJC        Doc 3    Filed 12/19/18   Page 3 of 5



 Anthony Melograno; Janice Melosky and Thomas H.
 Tucker; Margaret Michael; Joy Miller; Kathy A. Miller
 IRA-Provident Trust Group, LLC FBO; Miriam Levine
 Rev Lvg Trust DTD 6/3/1998; Barbara and Frank
 Nantista; Monica Nichols; James O’Brien IRA-Provident
 Trust Group, LLC FBO, and Sandra and James O’Brien;
 Albert Ochs; Mildred E. Ohler IRA-Provident Trust
 Group, LLC FBO; Alicia and John Ohlsson; Irene Olin-
 Provident Trust Group, LLC FBO; Ottaviano Living Trust
 Dated May 16, 2013; Debra L. Pancaro-Provident Trust
 Group, LLC FBO; Paul J. Tregre Irrevocable Living Trust;
 Patricia Permberton; Gail F. Peterson; Kathy and John
 Pezzola; Joann E. Pletka and Joan Pletka IRA-Provident
 Trust Group, LLC FBO; Herbert Plofsky; Belinda and
 Donald Pokorny; Laura Pokorny; Judith A. Poley IRA-
 Provident Trust Group, LLC FBO; Laurence Popolizio and
 Lauren Gross; Laurence Power; Adrienne and Sheldon
 Price, Adrienne Price IRA-Provident Trust Group, LLC
 FBO, and Sheldon Price IRA-Provident Trust Group, LLC
 FBO; Muhammad A. Rahman IRA-Provident Trust Group
 LLC FBO; Maria Recine; Reichwald-Hiranandani Living
 Trust; Revocable Trust Agreement of Rhoda Bermon
 Dated 12/12/95; Richard D. Kirk Revocable Living Trust;
 Elizabeth and Vincent Rispoli; Rita Fischer Trust; Roberta
 K. Ash Revocable Living Trust; Sandra Robinson IRA-
 Provident Trust Group LLC FBO; Susan E. and Allen
 Rogusky; Mary D. and Walter E. Rollerson; Ronald J.
 Wohlwend Living Trust; Sophia Rubel and Linda
 Valentino; Fran and Mark Rubin; Howard Rubin; Angela
 Ruland; Robert Schattner; Carole and Paul Schoenberg;
 Sandra Settlemire; James R. Seymour IRA-Provident Trust
 Group, LLC FBO; Sharon Wolk Kirk Revocable Living
 Trust; Vivian Shaw and Vivian Shaw IRA-Provident Trust
 Group, LLC FBO; Amanda, Linda and Mark Siegel, and
 Siegel IRA-Provident Trust Group, LLC FBO; Leonard
 Simons IRA-Provident Trust Group, LLC FBO, Myra
 Simons IRA-Provident Trust Group, LLC FBO, and Myra
 K. and Leonard M. Simons; Connie Singleton and Sheldon
 Singleton IRA-Provident Trust Group, LLC FBO; Michael
 Skudera; Shirley Smedley; Hildegard and Lawrence H.
 Smith and Lawrence H. Smith IRA-Provident Trust Group,
 LLC FBO; Danny E. Solowy IRA-Mainstar Trust
 Custodian FBO; Wilisa Speed; Bruce N. Spring; Aleen and
 Kenneth Stanton, and Kenneth Stanton IRA-Provident
 Trust Group, LLC FBO; Joan Steele; Beth Sterrett and
 Edward Dreswick; Perry L. Stevens SEP IRA-Provident
 Trust Group, LLC FBO; Sandra Stone; Dean Stratsma;
 Gail, Randall and Wayne Streier; Marilyn Sullivan IRA-
 Provident Trust Group, LLC FBO; Marilyn Summers;
 Dirk C. Swart; Marjorie and Steven Tandlich; The Haendel
 Trust DTD 6/14/2002; The Murray and Linda Markowitz
 Irrevocable Trust; The Rita J. Berman Trust; The Thomas
 Family Living Trust; Sharon Thompson; Marilyn J. Tinari


{00024718. }
                  Case 18-50880-KJC              Doc 3       Filed 12/19/18        Page 4 of 5



    IRA-Provident Trust Group, LLC FBO, and Marilyn J. and
    Henry A. Tinari; Cecile and Bernard Tobin; Mike Tobin;
    Karen and Thomas Tomlin; Barbara and Terrance Toth,
    Barbara Toth IRA-Provident Trust Group, LLC FBO, and
    Terrance Toth IRA-Provident Trust Group, LLC FBO;
    David Townley; Linda and Dan Valentino; Sara Valentino,
    Erik Johnson and Dan Valentino; Madeline Viggiani;
    Helga Viscuso and Sabine Dressel, and Helga Viscuso
    IRA-Provident Trust Group FBO; Florence Greenwood
    and W. Kenneth Greenwood Family Trust; XiaoQing
    Wang and Jonathan Cain; Peggy S. Winnett and Christine
    M. Wiggers; Shirley and Don Wolfeld, and Shirley
    Wolfeld IRA-Mainstar Trust, Custodian FBO; Frances E.
    and David P. Zella; and Ronnie and Michael Zuckerman,
              Plaintiffs,
    v.
    Woodbridge Group of Companies, LLC, et al.1;

                                         NOTICE OF DISMISSAL

         PLEASE TAKE NOTICE that, pursuant to Federal Rule of Bankruptcy Procedure 7041

and Federal Rule of Civil Procedure 41(a)(1)(A)(i), the above-captioned plaintiffs voluntarily

dismiss this action in its entirety with prejudice.




                                           [Signature Page Follow]




1
         The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
         The mailing address for Woodbridge Group of Companies, LLC is 14225 Ventura Boulevard #100, Sherman
         Oaks California 91423. The complete list of Debtors, the last four digits of their federal tax identification
         numbers, and their addresses are not provided herein. A complete list of such information may be obtained
         on the website of the noticing and claims agent at www.gardencitygroup.com/cases/wgc.



{00024718. }
               Case 18-50880-KJC   Doc 3   Filed 12/19/18     Page 5 of 5



Dated: December 19, 2018                   THE ROSNER LAW GROUP LLC
       Wilmington, Delaware
                                           /s/ Jason A. Gibson
                                           Frederick B. Rosner (DE No. 3995)
                                           Jason A. Gibson (DE No 6091)
                                           824 N. Market St., Suite 810
                                           Wilmington, Delaware 19801
                                           Tel: (302) 777-1111
                                           Email: gibson@teamrosner.com


                                           THE SARACHEK LAW FIRM
                                           Joseph E. Sarachek (NY Bar No. 2163228)
                                           101 Park Avenue, 27th Floor
                                           New York, NY 10178
                                           Tel: (212) 808-7881
                                           Fax: (646) 861-4950
                                           joe@saracheklawfirm.com

                                           BLOOD HURST & O’REARDON, LLP
                                           Timothy G. Blood (CA 149343)
                                           501 West Broadway, Suite 1490
                                           San Diego, CA 92101
                                           Tel: (619) 338-1100
                                           Fax: (619) 338-1101
                                           tblood@bholaw.com

                                           Counsel for the Plaintiffs




{00024718. }
